Citation Nr: 0002664	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-23 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 12, 
1962, to September 10, 1962.  

In September 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims of service connection for 
depression and post-traumatic stress disorder (PTSD) to the 
Pittsburgh, Pennsylvania, regional office (RO) for further 
evidentiary development.  (Although the PTSD claim was 
described as an application to reopen a previously denied 
claim, the Board implicitly found that new and material 
evidence had been presented to reopen the claim.  The Board 
also found that this claim was well grounded.  Consequently, 
the Board will now address the underlying merits of the claim 
of service connection for PTSD.)


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
diagnosed depression to the veteran's military service.  

2.  The veteran does not have PTSD which is attributable to 
his military service; any PTSD that pre-existed military 
service did not worsen during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  There must also be 
evidence of incurrence or aggravation of a disease or injury 
in service.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  The 
claimant must also submit medical evidence of a nexus between 
the in-service disease or injury and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has essentially 
asserted that service connection for depression is warranted.  
Specifically, in a May 1992 statement, the veteran maintained 
that he was recently diagnosed as having depression and that 
his condition, which developed during service in 1962, has 
continued since then.  

The veteran's service medical records are essentially 
negative for complaints of, treatment for, or findings of 
chronic depression.  At an examination conducted in August 
1962 for purposes of a hardship discharge, the veteran 
reported that he had previously experienced, or was 
experiencing at that time, depression or excessive worry and 
nervous trouble.  However, according to the report of this 
examination, the veteran's psychiatric evaluation was normal.  
The only defect or diagnosis listed was myopia, and the 
veteran was found to be qualified for general military 
service and separation.  Thereafter, in September 1962, the 
veteran reported that no change in his medical condition had 
occurred since his last medical examination in the previous 
month.  

According to the post-service medical records which have been 
obtained and associated with the claims folder, at a VA 
examination conducted in October 1986, the veteran's 
psychiatric evaluation was found to be normal.  No diagnosis 
of a psychiatric disorder was made.  Two months later, when 
the veteran sought treatment for complaints of back pain, he 
refused to undergo an advised mental health clinic evaluation 
or to take anti-depressants, but he asked for Valium for 
anxiety.  

At a January 1987 outpatient medical session for treatment 
for chronic back pain, the veteran again refused a mental 
health clinic evaluation.  During a one-week hospitalization 
for chronic low back pain and mild cervical degenerative 
joint disease in March 1987, a psychiatry consult was 
obtained because "it was felt [that] there was much stress 
related to . . . [the veteran's] complaints of chronic pain 
and that he was also dealing with difficulties relating to 
his wife's medical condition at . . . home."  On psychiatry 
consultation, the veteran was found "not [to] give a history 
consistent with a 'marked depression' or pure 'psychogenic 
pain.'"  The examiner noted that, regardless of the 
etiology, the veteran's pain "appears to be exacerbated by 
psychological stress."  

At an April 1992 outpatient treatment session, the veteran 
was found to be anxious and depressed and to have a depressed 
affect and a noticeable tremor.  No evidence of a psychosis 
was shown.  The examiner recommended ruling out a single 
episode of major depression without psychosis.  An outpatient 
psychiatric evaluation completed two weeks later included 
Axis I diagnoses of prescription drug dependency and a 
ruling-out of PTSD.  No Axis II diagnosis was made.  A mental 
health clinic evaluation completed one week later included 
diagnostic hypotheses of a somatization disorder, 
hypodronsinesis, dysthymia, and major depression as well as 
Axis II hypotheses of avoidant, dependent, and schizotypal 
traits/disorder.  Approximately one-and-a-half weeks later, 
the veteran reported at the mental health clinic that his 
feelings of depression have decreased and that he felt "more 
stable and in control."  The examiner concluded that the 
veteran's presentation "suggests dependent traits and [a] 
mixed adjustment disorder."  

Subsequently, in August 1992, the veteran was afforded a VA 
mental disorders examination at which time he made no 
complaints of depression.  The examiner noted his observation 
that the veteran was very tense and emotional and explained 
that objective findings on examination included 
"anxiety/depression."  The veteran stated that he did not 
want to receive follow-up treatment and that he felt very 
nervous about coming to the VA Medical Center (VAMC).  The 
examiner diagnosed rule-out PTSD, a depressive disorder not 
otherwise specified, and rule-out an anxiety disorder not 
otherwise specified.  

In the following month, the veteran underwent a VA general 
medical examination.  According to the report of this 
evaluation, the veteran's psychiatry and personality problem 
includes a history of PTSD.  Significantly, however, the 
veteran did not complain of depression, and the examiner did 
not diagnose chronic depression.  Less than one week later in 
October 1992, the veteran underwent a VA PTSD examination by 
the same examiner who had conducted the August 1992 VA mental 
disorders evaluation.  At the VA PTSD examination, the 
veteran again made no complaints of depression, and no 
diagnosis of chronic depression was provided by the examiner.  

At a November 1992 mental health clinic evaluation, the 
veteran denied having neurovegetative symptoms of depression, 
including suicidality.  The examiner observed that the 
veteran did not appear to be depressed or anxious and that 
there was no evidence of a psychosis.  The examiner concluded 
that no diagnosis was appropriate and that no therapeutic 
intervention was necessary at that time.  

At a January 1993 treatment session, anxiety was assessed, 
and the recommendation was made to have the veteran undergo a 
mental health clinic consultation.  In August 1994, the 
veteran reported that he was doing "ok" but would like to 
be referred to the mental health clinic.  Although the 
veteran initially explained that he felt that he may be 
mildly depressed, he later (at the August 1994 treatment 
session) stated that he was not depressed and ate and slept 
well but just did not feel right.  The assessment of 
questionable depression was given.  

A September 1994 medical report indicates that the veteran 
was referred to the mental health clinic for evaluation of 
his depressive disposition.  The examiner found no repetitive 
signs of depression and deferred a diagnosis at that time.  

At a July 1995 mental health clinic evaluation, the veteran 
denied feelings of suicidality.  The examiner found no 
evidence of a psychosis.  In the following month, the veteran 
was found to be depressed and anxious.  The diagnosis of PTSD 
by history was made.  

In January 1999, the veteran underwent a VA PTSD and mental 
disorders examination.  In the report of this evaluation, the 
examiner noted that the veteran took medication for his 
depression symptoms of PTSD but otherwise does not see a 
psychiatrist or a psychologist on a regular basis.  The 
veteran reported that he has experienced symptoms of 
depression which have been "fairly significant" at times 
but feels that "this one aspect of his disorder" has 
improved since taking Zoloft.  Based on what appears to be a 
lengthy interview of the veteran and review of his medical 
records, the examiner diagnosed chronic PTSD.  No diagnosis 
of depression was made.  

The Board acknowledges that, in April 1992, a single episode 
of major depression without psychosis was diagnosed and a 
diagnostic hypothesis of major depression was made.  
Subsequently, at the VA mental disorders examination 
conducted in August 1992, the examiner diagnosed rule-out 
PTSD, a depressive disorder not otherwise specified, and 
rule-out an anxiety disorder not otherwise specified.  
Significantly, however, a clear diagnosis of chronic 
depression was not confirmed on subsequent evaluations.  In 
fact, at the most recent VA psychiatric examination which was 
conducted in January 1999, the examiner noted that the 
veteran was taking medication for his depression symptoms of 
PTSD but diagnosed only chronic PTSD and not depression as a 
distinct clinical entity.  

What is significant about the available record is, 
paradoxically, what it does not show.  The claims folder 
contains no competent medical evidence associating any 
chronic depression that the veteran may have to his active 
military duty or to any event coincident therewith.  
Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that any chronic depression that the 
veteran may experience had its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran's claim of service connection for depression is 
not well grounded.  Caluza, supra.

PTSD

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Regulations specific to PTSD 
provide that service connection for this disability requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (1999).  

In the present case, the veteran has explained that, in 1961, 
prior to his entry into active duty, he had to help make a 
decision to have an unborn child aborted due to his wife's 
serious illness.  The veteran also has stated that, during 
his active service in 1962, his wife was again pregnant, that 
her physician asked him to return home because she had again 
developed this illness, and that, despite repeated requests 
to military officers, he was unable to obtain leave from the 
military to return to his wife's side in the hospital.  The 
veteran asserted that he was very concerned about his wife's 
possible death.  He also stated that his wife's brother, who 
served in the Navy and was stationed in Turkey at the time, 
was permitted to leave to be with his sister.  

The veteran has also cited additional stressors, including, 
at the time of his wife's second pregnancy and illness, the 
loss of his store at home in bankruptcy because his wife had 
been admitted to the hospital and was unable to manage the 
store, his mother breaking her leg and being hospitalized, 
and the burning down of his father's sawmill.  However, the 
veteran expressed his belief that his inability to obtain 
leave from the military to return home to the bedside of his 
very sick and pregnant wife is the experience which caused 
him to develop PTSD.  

The veteran's service medical records are essentially 
negative for complaints of, treatment for, or findings of a 
psychiatric disability.  As the Board has previously 
discussed in this decision, at that August 1962 examination 
conducted for purposes of a hardship discharge, the veteran 
reported that he had previously experienced, or was 
experiencing at that time, depression or excessive worry and 
nervous trouble.  However, according to the report of this 
examination, the veteran's psychiatric evaluation was normal.  
The only defect or diagnosis listed was myopia, and the 
veteran was found to be qualified for general military 
service and separation.  Thereafter, in September 1962, the 
veteran reported that no change in his medical condition had 
occurred since his last medical examination in the previous 
month.  

According to the post-service medical records which have been 
obtained and associated with the claims folder, the veteran 
reported in May 1992 that he had made unsuccessful attempts 
to leave the military early (on a hardship discharge) due to 
the fact that he had been scared to leave his pregnant wife 
who also had toxemia and who had been in a coma during her 
first pregnancy.  The examiner diagnosed (on Axis I) a 
prescription drug dependency as well as rule-out PTSD.  At an 
mental health clinic evaluation two weeks later, the examiner 
concluded that the veteran's claimed stressors (significant 
though they are) did not meet the criteria for a diagnosis of 
PTSD.  Rather, the examiner concluded that the diagnosis of 
dependent traits and a mixed adjustment disorder was 
appropriate.  A report of a May 1992 VA hospitalization for 
calcific tendonitis of the shoulders and lumbar low back pain 
indicates that veteran reported that he was a barber and that 
he took medications to be able to continue working and to 
suppress a hand tremor which he related to post-traumatic 
stress syndrome.  Discharge diagnoses also included possible 
post-traumatic stress syndrome with suppressive component.  

At the August 1992 VA mental disorders examination, the 
veteran reported that, due to his wife's toxemic condition, 
he was honorably discharged from the military in 1968.  After 
interviewing the veteran, the examiner noted that the veteran 
had "claimed that his condition had been diagnosed as 
post-traumatic stress disorder."  However, the examiner 
could not conclude that such a diagnosis was appropriate.  
Instead, the examiner provided the "diagnoses" of rule-out 
PTSD, a depressive disorder not otherwise specified, and 
rule-out an anxiety disorder not otherwise specified.  

At the VA general medical examination conducted in the 
following month, the veteran was noted to have a psychiatry 
and personality problem to include a history of PTSD.  
Significantly, however, the examiner did not diagnose PTSD.  
Also in September 1992, the veteran was awarded Social 
Security Administration disability benefits in part due to 
PTSD. At the VA PTSD examination conducted in October 1992 
(by the same examiner who had completed the August 1992 VA 
mental disorders evaluation), the veteran reported that he 
had not been granted permission to leave the military to 
attend to his toxemic and pregnant wife, that he was forced 
to make a decision by telephone to terminate the pregnancy, 
and that his wife almost died.  After further interviewing 
the veteran, the examiner diagnosed PTSD.  

In November 1992, the veteran underwent another mental health 
clinic evaluation by the same examiner who had interviewed 
him and diagnosed dependent traits as well as a mixed 
adjustment disorder in May 1992.  At the November 1992 
examination, the veteran describe multiple stressors, 
including his wife's physical condition as well as his own 
chronic physical problems which compromised his ability to 
continue his occupation as a barber.  After further 
interviewing the veteran, the examiner concluded that no 
diagnosis was appropriate and that no therapeutic 
intervention was necessary at that time.

In May 1994, the veteran reported that he was "under a lot 
of stress because of [his] father being ill."  The examiner 
provided an impression of post-traumatic stress syndrome.  A 
February 1995 medical report listed impressions which 
included physical disabilities as well as PTSD.  A July 1995 
record notes these same physical diagnoses as well as 
questionable PTSD.  At an evaluation completed approximately 
two weeks later, the veteran reported that he was granted a 
hardship discharge from the Army in 1962 due to his wife's 
health and pregnancy and that he currently receives a Social 
Security Administration disability pension for PTSD relating 
to his wife's condition.  The examiner noted that, in 1992, 
the veteran was treated at the mental health clinic for 
"stress," the multiple health problems of his wife, and his 
longstanding nervous condition.  At the July 1995 evaluation, 
the examiner concluded that the veteran's preoccupation with 
his wife's condition was certainly evident, that no evidence 
of a psychosis had been found, and that the veteran had 
denied suicidality.  The examiner diagnosed PTSD by history.  

In August and September 1995, the same examiner who had 
interviewed the veteran several times in 1992 and concluded 
that a diagnosis of PTSD was not appropriate, again evaluated 
his mental status.  At the August and September 1995 
outpatient treatment sessions, the examiner explained that 
the veteran appeared to be depressed and anxious.  At both 
evaluations, the examiner diagnosed PTSD by history.  A 
November 1995 medical report includes a list of diagnosed 
physical disabilities, as well as PTSD.  

In January 1999, the veteran underwent another VA PTSD 
examination at which time he reiterated his contentions 
regarding his claimed stressors and described his current 
symptomatology, including nightmares, a sleep disorder, 
flashbacks, and anxiety, all of which he asserted were re-
experienced on a daily basis.  After interviewing the 
veteran, the examiner noted that the veteran experiences his 
symptoms of PTSD in the following way:  

He is an individual who has experienced, 
witnessed and was confronted with an 
event that involved actual as well as 
threatened death and a threat to the 
physical integrity of others, in this 
case, his wife.  He is an individual 
whose response does involve intense fear 
and helplessness as well as eventual 
horror.  These traumatic events are 
persistently re-experienced in several 
ways, including recurrent and distressing 
recollections of the event including 
images, thoughts and perceptions, 
recurrent distressing dreams of the 
event, and dissociative feelings as if 
the traumatic event were recurring.  

Additionally, the examiner noted that the veteran experiences 
intense psychological distress at exposure to any internal or 
external cues that symbolize or resemble any aspect of this 
traumatic event and that he demonstrates physiological 
reactivity as well when exposed to internal or external cues 
that symbolize or resemble an aspect of the event.  Moreover, 
the examiner concluded that the veteran shows persistent 
avoidance of stimuli related to the trauma and a numbing of 
his general responsiveness which was not present prior to the 
trauma as indicated by the following:  

He shows efforts to avoid thoughts, 
feelings or conversations associated with 
the trauma; he shows evidence to avoid 
activities, places or people that arouse 
recollection of the trauma; he has an 
inability to recall important aspects of 
the trauma; he shows a markedly 
diminished interest as well as 
participation in significant activities; 
he experiences feelings of detachment as 
well as estrangement from others; [he] 
has difficulty with a restricted range of 
affect, and [he] experiences a sense of a 
foreshortened future.  

Furthermore, the examiner pointed out that the veteran shows 
persistent symptoms of increased arousal which were not 
present prior to the traumas indicated by the 
following:  "difficulty with both falling and staying 
asleep, irritability, difficulty with concentrating, 
hypervigilance, and an exaggerated startle response."  The 
examiner noted that the duration of the veteran's symptoms is 
"certainly more than three months" and, therefore, must be 
considered to be chronic.  The examiner also expressed his 
opinion that the onset of these symptoms was not entirely 
delayed because he began to experience some of them while he 
was still in service.  Additionally, the examiner noted that 
the start of PTSD could apparently be traced to the veteran's 
having to cope with his wife being in a coma and having to 
decide whether or not to abort his first child.  The examiner 
noted that it was not until the veteran was in the military 
in 1962, and his wife was going through her second pregnancy, 
that the real symptoms began to appear.  It was noted that 
the veteran had tried everything in his power to convince his 
military officers to allow him leave to return to be with his 
wife, but he was unable to do so despite repeated requests.  
The veteran felt that it was this experience that began to 
"constellate" his PTSD symptoms.  On the basis of this 
interview (as well as a review of the claims folder), the 
examiner diagnosed chronic PTSD.  

The Board acknowledges that, although the early pertinent 
medical records do not reflect a clear diagnosis of PTSD, the 
most recent psychiatric evaluation, which was completed in 
January 1999, does provide a clear diagnosis of this 
disability.  Clearly, the first requirement for a grant of 
service connection for PTSD has been met.  See 38 C.F.R. 
§ 3.304 (1999) (requiring medical evidence diagnosing PTSD in 
accordance with § 4.125(a)).  Moreover, the examiner who 
diagnosed PTSD at the January 1999 evaluation also expressed 
his opinion that "[t]he linkage between the stressor and the 
current symptoms and clinical findings . . . [are] very 
clear."  However, it appears that the examiner has opined 
that the start of the veteran's PTSD can be traced to a pre-
service event, namely the trauma of having to decide to abort 
the fetus of his first child in order to save his wife's 
life.  Although previously reported examinations appear to 
include information suggesting that this loss of the 
veteran's first child actually occurred during the veteran's 
military service, the Board finds that the evidence clearly 
indicates that this event was in 1961.  Indeed, records of 
the August 1962 childbirth make it clear that the problems 
leading to the abortion of the first child was in 1961.  
Consequently, given the comments made by the examiner in 
January 1999, and the available records regarding the timing 
of the abortion of the veteran's first wife, the Board finds 
that the start of PTSD can be clearly and unmistakably traced 
to 1961.  Although the January 1999 examiner, in recounting 
the veteran's history, appears to include his own medical 
judgments interspersed in the telling of the veteran's story, 
the opinion that PTSD started with the 1961 event clearly 
appears to be the examiner's own estimation of the stressor 
which triggered the onset of PTSD.  

On the contrary, when noting that symptoms of PTSD began 
during military service when the veteran was denied the 
opportunity to return to be with his wife for the birth of a 
child, the examiner notes that it was the veteran who felt 
that this was the experience that began to "constellate" 
his PTSD symptoms.

A complete and thorough review of the claims folder reveals 
that, although the veteran indeed made attempts to obtain an 
early discharge from military service in 1962, the reason for 
his efforts were financial.  In particular, the veteran's 
service personnel records indicate that he had requested an 
early discharge so that he could return home to operate his 
grocery store and service station which his wife could no 
longer manage due to her pregnancy.  The veteran had 
explained that he needed to continue the operation of the 
grocery store and service station so that he could pay off 
the remaining debt that he had incurred in buying the 
business.  Lay statements provide further support for the 
finding that the veteran requested an early discharge in 1962 
due to these financial reasons.  Importantly, no mention was 
made in either the service personnel records or the lay 
statements of an illness of the veteran's wife during her 
second pregnancy.  

Medical records regarding the veteran's wife's first and 
second pregnancies have been obtained and associated with the 
claims folder.  Significantly, while the reports from her 
first pregnancy indicate its termination due to her severe 
eclamptic toxemia and the records from her second pregnancy 
note a provisional diagnosis of pre-eclampsia, the reports 
from her second pregnancy do not reflect the presence of 
complications from such a condition.  In fact, these medical 
reports reflect that the veteran's wife's "estimated date of 
confinement" was determined to be September 6, 1962, and 
that the child was born just one week prior to that date (on 
August [redacted], 1962).  Further documentation indicates a still 
birth in June 1961 but live births in August 1962 and 
December 1968.  

Consequently, the Board finds that, while the examiner who 
conducted the January 1999 VA PTSD examination diagnosed PTSD 
and provided medical evidence of a link between the veteran's 
current symptoms and a stressor, the only corroborated 
stressor is one that occurred prior to service.  The 
veteran's assertion that his inability to obtain leave from 
the military to return home to the bedside of his very sick 
and pregnant wife is the experience which caused him to 
develop or to make worse his PTSD, is not supported by the 
evidence of record.  Because the veteran's alleged in-
stressor is not corroborated by the evidence of record, the 
Board concludes that the onset of PTSD is not traceable to 
the veteran's time on active military service.  Any reference 
to an in-service problem with the veteran's wife by the 
January 1999 examiner as a basis for saying that the 
veteran's symptoms began in service is a medical conclusion 
based on an inaccurate factual premise.

As to whether any PTSD that began as a result of the pre-
service stressor was made worse during service, see 38 C.F.R. 
§ 3.306, the Board finds that it was not.  As discussed 
above, the January 1999 examiner noted the veteran's 
statement that it was the inability to return to his wife 
that caused PTSD symptoms to begin.  However, this was the 
veteran's own assessment as to the beginning of problems with 
PTSD symptoms.  Service records show that the veteran did not 
seek such leave, but instead sought a hardship discharge in 
order to alleviate financial problems with a family business.  
Indeed, he sought this discharge well prior to his wife's 
delivery of their child in August 1962.  Additionally, there 
is no indication in the medical evidence that the veteran 
experienced any documented psychiatric symptoms during 
service.  Although he complained of depression, excessive 
worry, and nervous trouble at his separation examination, no 
psychiatric problem was noted on examination.  In fact, no 
psychiatric difficulties were noted on clinical evaluations 
until many years after service.  Consequently, the Board 
concludes that there is no medical evidence of record 
suggesting a worsening of any PTSD during service.  Given 
that PTSD which was first diagnosed many years after service 
has been attributed to a stressor that occurred prior to 
military service, and because a claimed in-service stressor 
has not been corroborated, and there has been no showing of 
worsening of any PTSD during service, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection.


ORDER

Service connection for depression is denied.  

Service connection for PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

